The premiums were paid to Barker before the loss occurred, but not until after the expiration of thirty days from the date of the policies. Whether Barker was the defendants' "duly authorized agent" to receive them, and whether the defendants by their dealings with him in relation to these and other policies waived their right to avoid the policies for the nonpayment of premiums within the thirty-days limit, are questions of fact. There is evidence from which a jury can properly find in favor of the plaintiffs upon both questions. Gaysville Manufacturing Company v. Insurance Company, ante, p. 457.
Case discharged.
All concurred.